Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed March 09, 2022 has been entered. Claims 1-9 and 13-23 remain pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Neill et al. (US 8,268,099).
Regarding claims 19-20, O’Neill discloses that, as illustrated in Figs. 1 and 6-9, a method for evaluating an orthopaedic prosthetic component, the method further comprises the steps of:
obtaining a magnified image (for example in Figs. 6A-6E) of at least a portion of a substrate (col. 9, lines 66-67) and the evacuated at least one particle supported by the substrate (col. 10, lines 8-22);
viewing the magnified image on a display (for example Figs. 6A to 6E are scanning electron microscope images (col. 10, lines 1-2));
surrounding the at least one particle with at least one boundary line on the image along a respective outer perimeter of the at least one particle, respectively (for example, as shown in Figs. 16A to 16B; it is clear that, in Fig. 16A or 16B, the loose particles are showing significant boundary lines); and
determining a characteristic of the at least one particle (the surfaces once again exhibit significant levels of unmelted powder particles and loosely attached resolidified beads that vary in size from a few microns to several hundred microns (col. 10, lines 16-19); Here, sizes from a few microns to several hundred microns are considered as a characteristic of the at least one particle), the characteristic comprising at least one of 1) a quantity of groups of the at least one particle and further comprising the step of thresholding (by a rigorous cleaning protocol) the image so as to define the at least one boundary line, wherein an area defined by the boundary represents the at least one particle (col. 23, lines 50-58).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN109701085A, English translation provided) in view of Crabtree et al. (US 2021/0221063, claimed priority of GB1808639.7 (05/25/2018)). 
Regarding claims 1-8, Liu discloses that, a method for removing at least one particle from an additively manufactured orthopaedic prosthetic component (pg. 1, Technical field (a 3D printed porous titanium stent erbium-doped hydroxyapatite bioactive coating)), the method comprising the steps of:
submersing at least a portion of the additively manufactured orthopaedic prosthetic component in a liquid (pg. 1, line 1 from bottom);
sonicating at least a portion of the additively manufactured orthopaedic prosthetic component so as to loosen the at least one particle (pg. 3, lines 4-5; The printing piece is sequentially ultrasonically washed with acetone (polar liquid; related to claim 5), alcohol and distilled water (nonpolar liquid; related to claim 6); It is understandable that after the additively manufactured orthopaedic prosthetic component is ultrasonically washed the loosened at least one particle is detached from the additively manufactured orthopaedic prosthetic component but disposed in the additively manufactured orthopaedic prosthetic component (related to claim 2)); and
shaking the additively manufactured orthopaedic prosthetic component to a low frequency vibration (comparing to the sonicating vibration) (pg. 3, lines 9-10; The porous titanium treated by the step (5) is immersed in a 5 M sodium hydroxide solution (related to claim 7 (adding sodium hydroxide increases the density of the fluid (such as distilled water)); pg.3, line 15; the simulated body fluid was configured, and cerium chloride (related to claim 8; adding salt (cerium chloride) to increase the density of the liquid as well) was added to the simulated body fluid), and shaken at a constant temperature of 60 ˚C for 24 hours; It is understandable that after the shaking of the additively manufactured orthopaedic prosthetic component in the liquid the at least one particle is submerged in the liquid (related to claim 3)).   
However, Liu does not explicitly disclose the shaking frequency is less than the frequency of the sonicating vibration. One of ordinary skilled in the art would have found it obvious that the shaking frequency disclosed by Liu is less than the ultrasonic frequency (related to claim 4).
However, Liu does not disclose one step of filtering the at least one particle from the liquid. Crabtree discloses that, as illustrated in Figs. 1a and 2, at step S210, the water-surfactant solution is filtered through the mesh filter 125. The robotic gripper 113 or similar device may periodically swipe the mesh to prevent it from blockage, or alternatively, the mesh is agitated with a vibration motor to prevent ‘blinding’. Thus, Crabtree discloses that the method comprises the step of filtering the at least one particle from the fluid. In the method, the filtering step comprises causing the liquid to flow through a filtration substrate, and preventing the at least one particle to flow through the filtration substrate during the causing step.
Crabtree discloses that, once the powder is dry, the heater is switched off. Time is allowed for the powder to cool before it is collected for re-use ([0109], lines 4-6). Further, Crabtree discloses that, the initial mass of the Nylon 12 part before de-powdering was 94.7 g, which included the weight of AM part itself, its powder support and any other un-sintered powder attached to the part. After the de-powdering process, the powder support structure was fully removed from the component and the part weighed 47.26 g ([0117]). Because the weight of the powder support structure maintains constant before and after it is removed from the part, the weight of any other de-sintered powder would be determined for evaluating. Thus, Crabtree discloses the method comprises the step of determining a weight of the at least one particle (related to claim 21).
Crabtree discloses that, as illustrated in Fig. 2, optionally, at stage S218, after the AM components have been de-powdered, they are automatically categorized and sorted into different bins based on part geometry using the vision system 133 and robotic gripper 113 ([0116]). Thus, Crabtree discloses reducing or determining or evaluating the weights of the AM components according to the process of de-powdered and then categorizing and sorting them into different bins. It is clear that if the de-powdered process is not successful and the weights of the AM components exceed a threshold, those AM components will be rejected as defective (related to claim 22).      
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Crabtree to provide one step of filtering the at least one particle from the liquid then recovering un-sintered powder for reuse. Doing so would be possible to collect and store the filtered water-surfactant solution in the recovered fluid tank for reuse and recover un-sintered powder for reuse, as recognized by Crabtree ([0095], [0106], [0109]). 
Regarding claim 9, Liu does not explicitly disclose the step of adding a dispersion agent to the liquid. In the same field of endeavor, additive manufacturing, Crabtree discloses that the surface tension of water is reduced when surfactants are present by adsorbing at the liquid-air interface ([0099], lines 16-19). It is well known in the art, lower surface tension of the liquid will help to spread particles inside the liquid. In other words, Crabtree discloses that surfactants as a dispersion agent is added into the liquid to enhance the dispersion of particles inside. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Crabtree to provide that surfactants as a dispersion agent is added into the liquid to enhance the dispersion of particles inside. Doing so would be possible to enhance the dispersion of particles inside the liquid, as recognized by Crabtree ([0099]).
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu et al. and Crabtree as applied to claim 1 above, further in view of O’Neill et al. (US 8,268,099).
Regarding claims 13-18, Liu in the combination does not disclose that an image of a portion of a substrate and the evacuated one particle supported by the substrate.
In the same field of endeavor, laser-produced porous surface, O’Neill discloses that, as illustrated in Figs. 6-9, the method further comprises the steps of:
obtaining a magnified image (for example in Figs. 6A-6E) of at least a portion of a substrate (col. 9, lines 66-67) and the evacuated at least one particle supported by the substrate (col. 10, lines 8-22);
viewing the magnified image on a display (for example Figs. 6A to 6E are scanning electron microscope images (col. 10, lines 1-2));
surrounding the at least one particle with at least one boundary line on the image along a respective outer perimeter of the at least one particle, respectively (for example, as shown in Figs. 16A to 16B); and
determining at least one of 1) a quantity of groups of the at least one particle and further comprising the step of threshholding (by a rigorous cleaning protocol) the image so as to define the at least one boundary line, wherein an area defined by the boundary represents the at least one particle (col. 23, lines 50-58).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of O’Neill to provide an image of a portion of a substrate and the evacuated one particle supported by the substrate. Doing so would be possible to provide an optical inspection method to determine the approximate porosity of the article, as recognized by O’Neill (col. 23, lines 26-58).   
Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Neill et al. (US 8,268,099) as applied to claim 19 above, further in view of Crabtree et al. (US 2021/0221063, claimed priority of GB1808639.7 (05/25/2018)).
Regarding claim 23, O’Neill does not explicitly disclose comparing the characteristic to a threshold value, and rejecting the additively manufactured orthopaedic prosthetic component if the characteristic exceeds the threshold value.
Crabtree discloses that, as illustrated in Fig. 2, optionally, at stage S218, after the AM components have been de-powdered, they are automatically categorized and sorted into different bins based on part geometry using the vision system 133 and robotic gripper 113 ([0116]). Thus, Crabtree discloses comparing the characteristic (i.e., geometry of the AM components) to a threshold value (i.e., via categorizing and sorting into different bins), and rejecting the additively manufactured orthopaedic prosthetic component if the characteristic exceeds the threshold value.       
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Neill to incorporate the teachings of Crabtree to provide comparing the characteristic to a threshold value, and rejecting the additively manufactured orthopaedic prosthetic component if the characteristic exceeds the threshold value. Doing so would be possible to remove all un-sintered powder from an AM part cost-effectively and environmentally friendly, as recognized by Crabtree ([0003]). 
Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered. 
In response to applicant’s arguments in claim 19 that O’Neill does not mention the word boundary and the cited passage of O’Neil does not disclose determining a quantity of groups of the at least one particle as claimed, it is not persuasive.
O’Neill discloses a rigorous cleaning protocol to remove all loose powder (col. 23, lines 53-54). Here, loose powder inherently has boundary (line). These boundary lines are showing in attached annotated Figure I below.
O’Neill discloses that, once dried, a laser scan may be used to seal any remaining loose particles (col. 23, lines 57-58). Thus, O’Neill has to determine there is no remaining loose particle on the porous structure (i.e., identifying these loose particles first then seal them). 

    PNG
    media_image1.png
    443
    517
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 16B in the teachings of O’Neill)

Regarding arguments in claim 1 that Crabtree does not describe determining a weight of at least one particle, it is not persuasive.  
In the teachings of Crabtree, one goal is to recovering the removal powder from the AM components in step S210 in Fig. 2. 
Crabtree discloses that, as illustrated in Fig. 2, optionally, at stage S218, after the AM components have been de-powdered, they are automatically categorized and sorted into different bins based on part geometry using the vision system 133 and robotic gripper 113 ([0116]). Thus, Crabtree discloses reducing or determining or evaluating the weights of the AM components according to the process of de-powdered and then categorizing and sorting them into different bins. It is clear that if the de-powdered process is not successful and the weights of the AM components exceed a threshold, those AM components will be rejected as defective.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742